

116 HR 6589 : Department of Veterans Affairs Chief Financial Officer Authority and Collaboration Act of 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 6589IN THE SENATE OF THE UNITED STATESSeptember 23, 2020Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo direct the Secretary of Veterans Affairs to develop and submit to Congress a plan to address the material weakness of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Department of Veterans Affairs Chief Financial Officer Authority and Collaboration Act of 2020.2.Plans for addressing material weaknesses and providing sufficient authority to Chief Financial Officer of Department of Veterans AffairsNot later than 180 days after the date of the enactment of this Act, and annually thereafter for each of the three subsequent years, the Secretary of Veterans Affairs, acting through the Chief Financial Officer of the Department of Veterans Affairs, shall submit to the appropriate congressional committees—(1)an action plan, including steps, related timelines, costs, progress, status of implementation, and any updates for fully addressing the material weaknesses of the Department discussed in the Management’s Discussion and Analysis section of the financial statements of the Department submitted to Congress under section 3515 of title 31, United States Code for the year preceding the year during which the report is submitted; and(2)a plan outlining the steps the Secretary plans to take to address the recommendations of auditors related to entity-level internal controls and to provide sufficient authority to the Chief Financial Officer of the Department to carry out the requirements of section 902 of title 31, United States Code.3.Chief Financial Officer attestationConcurrent with the submittal to Congress of the President’s budget request under section 1105 of title 31, United States Code, for fiscal year 2022 and each of the next three subsequent fiscal years, the Chief Financial Officer of the Department of Veterans affairs shall submit to the appropriate congressional committees each of the following:(1)A certification of the responsibility of the Chief Financial Officer for internal financial controls of the Department.(2)An attestation that the Chief Financial Officer has collaborated sufficiently with the subordinate chief financial officers of the Department to be confident in the financial projections included the budget request and supporting materials.4.Chief Financial Officer responsibility for subordinate chief financial officers(a)In generalIn accordance with the responsibilities of the Chief Financial Officer of the Department of Veterans Affairs for the recruitment, selection, and training of personnel to carry out agency financial management functions pursuant to section 902(a)(5)(C) of title 31, United States Code, the Chief Financial Officer or the designee of the Chief Financial Officer within the Office of Management of the Department shall—(1)participate in the interview and selection panels of all subordinate chief financial officers; and(2)give input into the performance plans and performance evaluations of all subordinate chief financial officers.(b)TerminationThe requirements under subsection (a) shall terminate on the date that is five years after the date of the enactment of this Act.5.DefinitionsIn this Act:(1)The term appropriate congressional committees means the Committees on Veterans’ Affairs of the Senate and the House of Representatives and the Committees on Appropriations of the Senate and the House of Representatives.(2)The term subordinate chief financial officer—(A)includes—(i)the chief financial officer of the Veterans Health Administration, the chief financial officer of the Office of Community Care within the Veterans Health Administration, and all chief financial officers of Veterans Integrated Service Networks within the Veterans Health Administration;(ii)the chief financial officer of the Veterans Benefits Administration and all chief financial officers of organizational subdivisions representing business lines within the Veterans Benefits Administration;(iii)the chief financial officer of the National Cemetery Administration; and(iv)the chief financial officer of the Office of Information and Technology; and(B)does not include the Inspector General.Passed the House of Representatives September 22, 2020.Cheryl L. Johnson,Clerk.